IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
UNITED STATES OF AMERICA, Case No. 3:18-CR-025

Piaintiff,

vs. ' District Judge Walter H. Rice
Magistrate Judge Michael J. Newrnan
SIXTO ZAZUETA, JR.,

Defendant.

ORDER ADOPTING THE REPORT AND RECOMMENDATION OF THE UNITED
STATES MAGISTRATE JUDGE (DOC. 40)

This case is presently before the Court on the Report and Recommendation of United States
Magistrate Judge Michael J. Newman (doc. 40), wherein the Magistrate Judge recommends that
Det`endant’s plea of guilty to Count One of the lndictment be accepted by the Court and that
Defendant be found guilty as charged in such Count. The parties filed no objections to the Report
and Recommendation of the Magistrate Judge, and the time for filing objections has expired.

The Court, having reviewed the matter de novo, determines that the Report and
Recommendation (doc. 4()) of the United States Magistrate Judge should be and is hereby
ADOPTED in its entirety The Court ACCEPTS Det"endant’s guilty plea and Defendant is

hereby adjudged GUILTY of Count One of the Indictment.

IT IS SO ORDERED.

ibi/le ,

Walter H. Rice

Date: lo""“d€\>

 

